Moran, P. J. Walker, by the agreement with Pratt, obtained a complete title to the patented machines, and jydiile,' because of the terms of his contract, he might be prevented from operating those machines or any other made under the same patent in the manufacture of goods in the State of Illinois, it by no means follows that persons to whom he sold said machines were not at liberty to use them for the purpose for which they were constructed anywhere within the United States^ When a patented machine passes from the patentee to- the hands of a purchaser, it is no longer within the limits of the monopoly. It becomes the purchaser’s private property, and he must be held by the purchase to have obtained the right to use such machine in the most unrestricted sense. Bloomer v. McQuewan, 14 How. 539; Adams v. Burke, 17 Wall. 455. The purchase of the machines by Cameron from Walker was a lawful purchase, and Cameron became the lawful owner of them, for he traced his title to the machines directly from said owners of the patent, and being the lawful owner of them, he or his vendee could remove them to any State, and could use them wherever he desired. ‘The agreement of Walker not to manufacture the knit goods in Illinois, was, if binding, only binding on him as his personal contract. 1. Such contract did not in any manner attach itself to the machines, or run with the property in them as a covenant against their being used in Illinois, which could be held binding on Walker’s rendoej The right of plaintiff in error to restrain the manufacture of knit goods does not depend on the patent. The patent is not upon the goods, but upon the. machine. Hence, every one who owns a machine may manufacture the knit goods in Illinois, provided he has not, by contract, agreed not-to-domo.» It is very clear that defendant in error never made such an agreement, and we are wholly at a loss for any reason for enforcing Walker’s agreement against him. ‘ The judgment of the Circuit Court is not erroneous, and must therefore be affirmed. Judgment affirmed.